PER CURIAM.
 This was an action by a furniture supplier against the owner of an apartment building to recover a $12,000 balance claimed to be due under a furniture sale contract which aggregated $92,748.81. An apartment to be occupied by the then manager was furnished at greater cost than the average for the other apartments. The amount sued for represented part of the cost of furniture for the manager’s apartment. The defense was that the sale had been made to the manager and not to the apartment building owner. On the trial, which was held without a jury, the trial judge resolved the conflicting evidence and *449found the sale was to the defendant and not to the manager. The trial judge’s ruling, which is entitled to the weight of a jury verdict, finds adequate support in the record. No error having been made to appear the judgment should be and hereby is affirmed.